DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              A.N., the father,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                              No. 4D20-2581

                              [April 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2018-001671
CJ-DP.

  Sean Conway, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Appellate Division, Statewide Guardian Ad Litem
Office, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.